Green might have and Green did not utilize this resource. And, although
                limited because of Green's incarceration while preparing for trial, Green
                was provided access to a law library and legal materials and was given
                adequate supplies, such as paper and pencils, necessary for preparing his
                defense. Finally, although the use of restraints may have frustrated
                Green and interfered with his ability to take notes when reviewing
                evidence and discovery with standby counsel, the use of the restraints was
                necessary due to Green's conduct and threats of violence and there is no
                indication that their use precluded Green from reviewing the materials or
                taking notes.
                            Next, Green claims that the district court erred by finding that
                his plea was knowingly, voluntarily, and intelligently entered. Green
                asserts that he felt compelled to enter the plea and his plea is invalid
                because he had no reasonable opportunity to prepare or conduct any
                effective defense.
                            "A guilty plea is presumptively valid, and fa petitioner has]
                the burden of establishing that the plea was not entered knowingly and
                intelligently." McConnell v. State, 125 Nev. 243, 250, 212 P.3d 307, 312
                (2009). The district court must look to the totality of the circumstances
                when reviewing the validity of a guilty plea. Id. We "presume that the
                lower court correctly assessed the validity of the plea, and we will not
                reverse the lower court's determination absent a clear showing of an abuse
                of discretion."   Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368
                (1986).
                             The district court conducted an evidentiary hearing and found
                that the record belied Green's allegations regarding his plea. Green
                represented himself and actively participated in the plea negotiations. At

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I94Th
                the plea canvass, Green discussed the charges he was facing, the factual
                allegations, and the potential penalties associated with each charge. The
                court also found that Green was given adequate access to resources to help
                prepare his defense and that Green's failure to utilize those resources did
                not render his plea involuntary. We conclude that the district court's
                findings are supported by the record and Green failed to demonstrate that
                his plea was invalid. Therefore, we affirm the denial of this claim.
                            Finally, Green claims that the district court erred by finding
                that he received the effective assistance of standby counsel. He alleges
                that standby counsel only acted as a runner of evidence and did not
                provide him with legal advice, which left him without reasonable access to
                defense services. The district court determined that because Green
                waived his right to counsel and chose to represent himself, he did not have
                a constitutional right to the effective assistance of standby counsel.   See
                McConnell, 125 Nev. at 252, 212 P.3d at 314. The court further found that
                Green failed to establish that his standby counsel were ineffective.     See
                Strickland v. Washington, 466 U.S. 668, 687 (1984) (establishing two-part
                test for evaluating ineffective-assistance-of-counsel claims);    Warden v.
                Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting test in
                Strickland). The court determined that standby counsel made sure that
                Green had access to what he needed to prepare his defense and Green's
                failure to ask questions or seek advice from the standby counsel charged
                with answering such questions did not render standby counsel's
                performance deficient. Finally, the court determined that Green failed to
                demonstrate prejudice because he failed to demonstrate that he would not
                have pleaded guilty and/or the outcome at sentencing would have been
                different absent the alleged deficiencies. The district court's findings are

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) I 947A e
                  supported by substantial evidence, are not clearly erroneous, and not
                  incorrect as a matter of law. See Lader v. Warden, 121 Nev. 682, 686, 120
                  P.3d 1164, 1166 (2005). We, therefore, affirm the denial of this claim.
                              Having concluded that Green's claims lack merit, we
                              ORDER the judgment of the district court AFFIRMED.




                                          Pickering


                                                                                            J.
                                                             Saitta




                  cc: Hon. Thomas L. Stockard, District Judge
                       Hon. Robert E. Estes, Senior Judge
                       Law Offices of John P. Schlegelmilch, Ltd.
                       Evenson Law Office
                       Churchill County District Attorney/Fallon
                       Attorney General/Carson City
                       Churchill County Clerk




SUPREME COURT
         OF
      NEVADA
                                                        4
(0) 1.947A    e